NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-1588

                           GLOBAL PATENT HOLDINGS, LLC,

                                                       Plaintiff-Appellant,

                                             v.

                                PANTHERS BRHC LLC
                   (doing business as The Boca Raton Resort & Club),

                                                       Defendant-Appellee.


        Laura A. Kenneally, Niro, Scavone, Haller & Niro, of Chicago, Illinois, argued for
plaintiff-appellant. With her on the brief were Raymond P. Niro, John C. Janka, Arthur A.
Gasey, Paul C. Gibbons, and Douglas M. Hall.

       J. Douglas Baldridge, Venable LLP, of Washington, DC, argued for defendant-
appellee. With him on the brief were Caroline Petro Gately, Lauren E. Arnold, and
Michael A. Sartori.

Appealed from: United States District Court for the Southern District of Florida

Judge Kenneth A. Marra
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1588


                        GLOBAL PATENT HOLDINGS, LLC,

                                                     Plaintiff-Appellant,

                                          v.

                              PANTHERS BRHC LLC
                 (doing business as The Boca Raton Resort & Club),

                                                     Defendant-Appellee.


                                  Judgment

ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA

in CASE NO(S).           08-CV-80013

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, GAJARSA, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED April 1, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk